Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 2, 5 and 6 stand withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 25 Nov 2020.

Claim Objections
Claim 1 is objected to because of the following informalities:  in claim 1 at lines 11-12, “through the and mold clamping mechanism” is incorrect and should be corrected to read --through the mold clamping mechanism-- (it is noted that “and” has not been underlined but was not in original claim 1).  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The original disclosure does not adequately describe “each shoe having a larger bottom area than the cross-sectional area of the remaining portion of the shaft supporting plate” as recited in amended independent claim 1 (at lines 24-26), since each shoe does not have a larger bottom area than the cross-sectional area of the remaining portion of the entire shaft supporting plate (which encompasses the cross sectional area of the shaft supporting plate at the cross members, and also alternatively encompasses the combined cross-sectional area of both columns). Each shoe is disclosed as having a larger bottom area than a remaining portion of the respective column of the shaft supporting plate, but not larger than a combined cross-sectional area of both columns, and also not larger than a cross-sectional area of the cross member(s) of the shaft supporting plate. Dependent claims 3, 4 and 7-9 are indefinite due to their dependence from independent claim 1.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


In claim 3, line 5, “the lower end portion of each column” lacks antecedent basis in the claim (note that claim 1 recites a lower end portion of the shaft supporting plate at line 23, but does not properly set forth a lower end portion of each column). Claims 4 and 7 are indefinite due to their dependence from indefinite claim 3.
In claim 7, “a projecting portion” at line 2 is indefinite as to how this relates to the projecting portion as recited in claim 4. For purposes of examination, it will be assumed that the projecting portion as recited in claim 7 is --the projecting portion-- as set forth in claim 4. 
Further in claim 7, line 3, “the column” is indefinite as to which of the two columns is intended (the phrase should apparently read --the respective column--).

Response to Arguments
Applicant’s arguments with respect to claims 1, 3, 4 and 7-9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
While the prior art of record does not teach or fairly suggest a shaft supporting plate fixed to an end portion of the tie bar that extends completely through an opening in the shaft supporting plate for supporting the tie bar, the shaft supporting plate 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Murata et al. (U.S. Patent 10,300,529) discloses a mold clamping apparatus wherein a support platen 15 includes an enlarged shoe (clearly shown in Figure 1) at a base of spaced columns/legs 15a, 15b of the support platen (Figures 6-7), the shoes slidably mounted on the base 11, 45.
Hehl (U.S. Patent 4,530,655; Figures 4, 7, 10 and 11) discloses a mold clamping apparatus wherein a tie bar support plate 22 includes two spaced shoes/heels 22c, 22d which have a larger cross-section than their supporting struts 22b (as clearly shown in Figure 10), the shoes/heels enabling movement of the tie bar support plate 22 in the axial direction of the tie bars (col. 5, lines 41-45).
Romi (U.S. Patent 5,275,550) discloses a mold clamping apparatus wherein a tie bar support plate 24 is comprised of two vertical columns interconnected by upper and middle cross members (Figure 1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Mackey whose telephone number is (571)272-1135.  The examiner can normally be reached on M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES P MACKEY/Primary Examiner, Art Unit 1744